          Case 1:19-cv-03154-PGG-JLC Document 37 Filed 04/17/20 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

__________________________________________
                                          )
KAMEPHIS PEREZ,                           )                   Civil Action
                                          )
                        Plaintiff,        )
                                          )                   Docket No. 19 Civ. 3154 (PGG)(JLC)
                  v.                      )
                                          )                   SUPPLEMENTAL
U.S. IMMIGRATION AND CUSTOMS              )                   NOTICE OF MOTION
ENFORCEMENT,                              )
                                          )
                        Defendant.        )
__________________________________________)

       PLEASE TAKE NOTICE that upon the accompanying Plaintiff’s Memorandum of Law in Further

Support of His Motion for Summary Judgment and Cross-Motion to Strike and in Opposition to

Defendant’s Motions to Strike and for Summary Judgment, and the Second Declaration of Kamephis

Perez and the attached exhibits, Plaintiff Kamephis Perez, appearing pro se, hereby moves this Court for

an order granting summary judgment in his favor under Rule 56 of the Federal Rules of Civil Procedure,

and for an order striking Plaintiff’s Reply Memorandum of Law in Support of Its Motion for Summary

Judgment and in Support of its Motion to Strike, and in Opposition to Plaintiff’s Cross-Motion for

Summary Judgment for failure to comply with the Court’s individual practices.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 6.1(b), Defendant’s deadline

to file a reply in opposition to Plaintiff’s Cross-Motion to Strike is May 1, 2020.



 Dated: New York, NY                                  By: ______________________________
        April 17, 2020                                    Kamephis Perez
                                                          Defendant, pro se
                                                          510 East 6th Street
                                                          Apt. D2
                                                          New York, NY 10009
                                                          786-837-6055
                                                          Kamephis.Perez@gmail.com
